MR. CHIEF JUSTICE ADAIR:
(dissenting).
I am unable to agree with the majority opinion.
There is not now in force between the United States and Rumania any treaty or other agreement containing provisions according reciprocal rights of inheritance.
In the absence of treaty provisions relating to the right of the nationals of either country with respect to the inheritance of or succession to property in the other country such matters are governed by the laws of the jurisdiction in which the decedent’s property is located.
*60In the instant case the decedent was domiciled and died in the State of Montana and the personal property which he left in such state is to be administered and disposed of in accordance with the laws of Montana.
While Rumanian laws probably would not prevent an American citizen from inheriting property having its situs in Rumania, yet as a practical matter it would be virtually impossible for him to derive any benefit from his inheritance.
Rumania is behind the “Iron Curtain” and the transfer of funds abroad is rigidly controlled by the Rumanian government under its foreign exchange control laws and such transfers are not approved by such government unless it would be considered that such transfer would be in the interest of that government.
Under existing Rumanian foreign exchange control regulations dollar funds remitted to Rumania through commercial banking channels are retained by the Rumanian government and the persons to whom the remittances are directed receive Rumanian currency at the rate of approximately 6 lei to the dollar.
Should an American citizen desire to go to Rumania to occupy inherited real property and should he be granted permission to enter that country he would find his position tenuous in consequence of the Rumanian nationalization and expropriation laws.
Rumanian regulations provide that permanent residents, of that country must report to the government the acquisition of any foreign exchange assets and upon demand must assign such assets to the government against reimbursement in local currency being effected at the aforesaid rate of approximately 6 lei to the dollar.
The burden is upon the foreign heir or claimant to prove that reciprocity is in fact accorded by his nation before any transfer of money or property situate in Montana can be effected to such heir or claimant in a foreign country. Compare In re Getream’s Estate, 200 Misc. 543, 107 N. Y. S. (2d) 225; In re Braier’s Estate, Sur., 108 N. Y. S. (2d) 417, affirmed 305 N. Y. 148, 111 N. E. (2d) 424.
*61The foreign heirs were wholly unable to prove in the district court that reciprocity is accorded by Rumania. There has been no change in the fact situation during the time the cause has been pending in the supreme court. In view of this situation there appears to be neither need nor reason for remanding the cause to the district court for further proceedings.
On this appeal the appellate court is not fettered by any rule of law from doing exact justice between all the parties in interest. These proceedings are of an equitable nature and it is our duty to review all questions of fact arising from the evidence presented by the record and here and now determine the same, as well as questions of law. R. C. M. 1947, sec. 93-216; In re Connolly’s Estate, 79 Mont. 445, 451, 257 Pac. 418; In re Sikorski’s Estate, 127 Mont., 563, 268 Pac. (2d) 395.
The district court’s order should be modified to conform with the requirements of Montana’s statutes, sec. 91-520 et seq., and the litigation thus terminated.